DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The Amendment filed 04/25/2022 in response to the Non-Final Office Action mailed 1/25/2022 has been entered.
	Claims 1-20 are currently pending in U.S. Patent Application No. 17/500,902.

Terminal Disclaimer
The terminal disclaimer filed on 4/25/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 17/071,940 has been reviewed and is accepted/recorded.  Corresponding Double Patenting rejections to the claims are withdrawn accordingly.


Response to Arguments/Remarks
	Applicant's arguments with regard to deficiencies in the combination of cited prior art have been considered and determined persuasive in view of accompanying claim amendments.  Examiner notes that while Applicant’s remarks as a whole may be considered persuasive, Applicant’s remarks page 6 of 7 characterizing that Examiner note found on page 12 of the Non-Final Office Action mailed 1/25/2022 warrant clarifying remarks – as the note on page 12 serves to identify the manner in which the claim language recited fails to place specific/additional constraints on any associated/implied ‘adjustment’ and permissible interpretation for an ‘adjustable’ asset detail level accordingly.  In other words, the note is/was not directed to the disclosure of Cooper, but instead the claim language, and served to identify the manner in which permissible interpretation for that ‘adjustable’ language was such that the corresponding disclosure of Cooper at the minimum suggests an adjustable asset detail that is ‘adjusted’ for a re-iterated/subsequently occurring asset detail level determination as the Screen Area Value determination of Cooper is re-iterated (and changed accordingly) for subsequently occurring frames/viewing positions.  The note in question and appropriateness of such a broad interpretation however is rendered moot in view of the foregoing amendments, as Cooper in view of Hagland as previously presented fails to consider screen coverage information in conjunction with an image frame size.  Corresponding rejections to the claims are withdrawn accordingly.


Allowable Subject Matter and Reasons for Allowance
Claims 1-20 are allowable. 

The following is an examiner's statement of reasons for allowance:
Claim amendments in view of supporting remarks overcome rejections previously set forth under the combination of references cited.  Reconsideration and updated search has provided additionally cited references which present the general state of the art and/or individual limitations in isolation, without lending towards an obvious combination of references that teaches/suggests the claimed invention as a whole.  Specifically references of record fail to teach/suggest:
determining screen coverage information for the at least one target object, wherein the screen coverage information is based on a portion of a screen that is covered by the at least one target object;
determining depth information for the at least one target object; and
determining an asset detail level for the at least one target object based on the screen coverage information and the depth information, wherein the asset detail level is adjustable based on the screen coverage information and an image frame size of the at least one image;


Additionally Cited References:
Additionally cited references (see attached PTO-892) otherwise not relied upon above have been made of record in view of the manner in which they evidence the general state of the art.


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN L LEMIEUX whose telephone number is (571)270-5796. The examiner can normally be reached Mon - Fri 9:00 - 6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/IAN L LEMIEUX/Primary Examiner, Art Unit 2669